pase 4:21-cv-00177-GKF-CDL Document 1 Filed in USDC ND/OK(éa-04/19/2 1 Pave 1 of 4

Ay) samo Fil
oa

 

 

 

Op TE STATES Distmret Coa aR | I QR B
ore pn TystNel al oklateyesl yaa

APR I 9 2071

Mark C. MeGerti, Clerk
U.S. DISTRICT COURT

 

 

Pucel A Poecr,
‘pet (TIOLRN,
AYOV-\TI- GRF-CDE .-
vs CB Dower
; ® BEsupplied by wortdlerk))

 

Ore \<rares, of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eel le UEC, ET. at

os g | pespondants

3 jase EMERAEKCY

Se Z corer a Laken s Compos

e ‘i a PAL re) LAT Pele 56 al

fo f WATE ETON

[| eee a (Use. ZAP)

= op Z (ouUes WOW TAS N CMO ser Barclay Pret
| L £ Da <5 osbleorties Coe ra renter TATIONS a |
= F &

Up WES YD. rv wer ALS.Ch

 

 

 

y 7

{Ag ww Hal us. Ball mons, Pid

(ia Var Pin (a qhs Bliste, 1 teyrmd Daggers,
N tae a tS

 

STA Mew ob Ase

 

THE PAOLO (S Correatly Goinky HR ATOMS

©

 

 
Case 4:21-cv-00177-GKF-CDL Document 1 Filed in USDC ND/OK on 04/19/21 Page 2 of 4

 

 

 
   

A, 143 “ea OUiMowia

=H Ratio ver is S321 i Nol @ AC TAI< Teo

oan Debenal Cire bt iit Hes Al legKtoNS

Or oe Mal iA STATS Chad veers Cpenel RG) oul Distt Sah)
ale Pertte per 1S Bully wware Be THS onrted

STATS SOPteme Coorl Blue, Lean ned Dow

fo wittele S Loll, \2EIuW> iq THT Court RoleQ
AU Tes SATS Dualit porte Jomsdictsd

we dsoses, okt A re OR SEMELCS members jf

Ayuerini Cah Te AY Trilogy woittewo TH Bawelones

CMe WDA Tern tary Cw splia NM TATE oC ce Lithhyua

rth feritiocer Yas (1s wat Clara Lotte Au

eaderac Um An This ISTIME

Ces Petitto ce Pennunkes the AcT of 1947 aneR

ME Giet Vo OM Mood Ct Z4S2 (Zot)

aS

PA

(n)| @

Pelieh eGueste

UolwereBare THE Porat Hes esrilplis lad.
th Prewise aha this eptrencn, Gai be Ukoyally
Thetawed ari Denied. Lis ene wai (Ly
erstecte Wie Te Go Cree wih ases tis

vee Ta Sree Bro ayer Oieexnt. 4 His, Pe
L ORG pase OKeNLy, Its fo prayed

Gnrclay Pratt |pea-3o

 

et

 

 

 
Case 4:21-cv-

00177-GKF-CDL Document 1 Filed in USDC ND/OK on 04/19/21 Page 3 of 4

CeprchcéTe of wa lined

 

L, Brtelay Pratt, De cernCy pier A Tree Copy 26

 

<< eosttukenk Te ie. AN dhess Bolous ON or plo The

 

 

[3 (DAY ot April Zot
\ i

 

 

 

 

7

OUTED SALES Distr ie court
bas THE DsTicol SUL mA

132 x Boos wry st Eat
tulsa, OWidkhowaA “Hlsees—Bel]

 

eT

 

 

— 4,

 

 

 

- 7 nai —",

 

 

 

ee,
t

 
Case 4:21-cv-00177-GKF-CDL Document 1 Filed in USDC ND/OK on 04/19/21 Page 4 of 4

 

fidfofegH goad foe fifegh eighty big fftiijyonipo gf defi

    

APR 19 2021

 

! /
{ i
= nics
» f*
r~e—. Nd
Lid A
ef
=>
a
Ye
tm Wi
